Citation Nr: 9913707	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  96-42 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for multiple sclerosis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  


REMAND

The veteran contends that his first symptom of multiple 
sclerosis was in 1964 while he was in active service. 

The veteran submitted his benefits letter from the Social 
Security Administration (SSA).  The RO did not attempt to 
obtain the SSA records and such records are not associated 
with the claims folder.  In several contexts, the United 
States Court of Appeals for Veterans Claims (Court) has 
emphasized that SSA medical records should be obtained and 
considered.   

In an undated letter, S. Ferer, M.D., reported that according 
to the veteran's chart, multiple sclerosis had been diagnosed 
in 1964.  Neither the referred to chart nor a diagnosis of 
multiple sclerosis in 1964 is of record.

The case is REMANDED to the RO for the following:  

1.  The RO should obtain a complete copy 
of the veteran's medical records from 
the SSA and associate it with the claims 
folder.  

2.  The RO should contact Dr. Ferer and 
request copies of all records concerning 
the veteran.  In particular, the 
referenced diagnosis of multiple 
sclerosis in 1964 must be submitted.  If 
the actual 1964 document does not exist, 
the doctor should note that fact.  If the 
report of a diagnosis of multiple 
sclerosis is based on history provided by 
the veteran, the doctor should note that 
fact.

3.  The veteran is placed on notice that 
the Board is requesting specific 
information from Dr. Ferer.  It is his 
duty to have the doctor answer the 
questions and provide the evidence as 
requested.   

4.  The RO should review all evidence 
associated with the claims file since the 
certification of appeal.

If upon completion of the above action the claim remains 
denied, the case should be return for further appellate 
consideration after all requisite procedures.  The veteran is 
free to submit additional evidence and argument.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

